           Case 2:20-cv-01871-RFB-NJK Document 62 Filed 08/05/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   CIARA WILLIAMS,
                                                            Case No. 2:20-cv-01871-RFB-NJK
 8          Plaintiff,
                                                                         ORDER
 9   v.
10   SILVINO HINOJOSA, et al.,
11          Defendants.
12         Each non-governmental party is required to file a certificate of interested parties
13 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c). No
14 party has done so. See Docket. Accordingly, all parties must file certificates of interested parties
15 no later than August 10, 2021.
16         IT IS SO ORDERED.
17         Dated: August 5, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
